April 10, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals

                        RICKY NELSON GOODWIN, Appellant

NO. 14-11-00345-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the appeal
DISMISSED in accordance with its opinion, that the appellant pay all costs expended in
this appeal, and that this decision be certified below for observance.